Exhibit 10.1

Execution Copy

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

This AMENDED AND RESTATED EMPLOYMENT AGREEMENT (“Agreement”) is entered into as
of April 25,  2018 by and among Spectrum Brands, Inc., a Delaware corporation
(the “Company”), Spectrum Brands Holdings, Inc., a Delaware corporation
(including any entity that becomes the successor public holding company of such
entity, the  “Parent”), and David M. Maura (“Executive”).

WHEREAS, the parties have previously entered into that certain Employment
Agreement, dated January 20, 2016, as amended (the “Initial Agreement”),
pursuant to which the duties, terms, conditions, and compensation arrangements
for the Executive’s employment with the Parent and Company as executive chairman
of the Board of Directors of the Parent were set forth; and

WHEREAS, the parties now desire to expand the employment duties of the Executive
and change the compensation and certain other terms and conditions of the
Initial Agreement, and accordingly agree to amend and restate such agreement as
set forth herein.

NOW THEREFORE, in consideration of the promises and mutual agreements contained
herein, which include the provision of certain benefits and compensation to
which Executive would not otherwise be entitled or receive, and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Company, the Parent and Executive hereby agree as follows:

1. Employment Duties and Acceptance. The Company hereby employs Executive as,
and Executive agrees to serve and accept employment with the Company as,
Executive Chairman of the Board of Directors of the Parent ("EC"),  and Chief
Executive Officer of the Parent ("CEO"), in both roles reporting directly to the
Board of Directors of the Parent (the “Board”). During the Term (as defined in
Section 2 hereof), Executive shall perform such duties as reasonably
requested by the Board consistent with Executive’s respective positions as EC
and CEO,  as applicable, and shall devote such time as is reasonably necessary
to perform his duties under this Agreement. As EC and as CEO, Executive shall
have the authority and responsibilities consistent with such titles. It is
understood and agreed that any actions with respect to Executive’s employment,
including amendments to this Agreement or changes in compensation, may only be
taken pursuant to the advance approval of the Board.    In addition, during the
Term, Executive agrees to serve, without any additional compensation, as the
Chief Executive Officer of the Company and as an officer and/or director of any
other subsidiaries or controlled affiliates of the Parent, as requested by the
Board and so long as consistent with the terms of this Agreement.

2. Term of Employment. Subject to the termination of employment as set forth in
Section 4 hereof, Executive’s employment and appointment hereunder shall be for
a term commencing on April 25,  2018 (the “Effective Date”) and expiring
thirty-six (36) months thereafter, on April 24, 2021 (the “Initial Term”). Upon
expiration of the Initial Term and subject to the termination of employment
provisions as set forth in Section 4 hereof, this Agreement shall automatically
extend for successive renewal periods of one (1) year (the “Renewal Term(s)”),
unless either party provides written notice at least ninety (90) days prior to
the last day of the Renewal Term of its election not to renew the Initial Term
or any Renewal Term. The Initial Term and any Renewal Terms shall be
collectively referred herein to as the “Term”. For the avoidance of doubt, any
termination for non-renewal of the Term shall be treated in accordance with
Section 4(d) hereof.

3. Compensation and Benefits. During the Term of this Agreement and provided
Executive’s employment has not terminated pursuant to Section 4 hereof, in
consideration for the



--------------------------------------------------------------------------------

 

Exhibit 10.1

 

performance by Executive of his duties hereunder, the Company shall pay or
provide to Executive certain compensation and benefits as set forth in this
Section 3,  as set forth in existing Company compensation plans and equity
awards, and such other compensation as the Compensation Committee of the Board
(the “Compensation Committee”) may determine and as approved by the Board
(collectively, “Compensation and Benefits”). Executive agrees to accept the
Compensation and Benefits as set forth in this Section 3 in full satisfaction
for his performance hereunder and agrees that necessary withholdings for taxes,
FICA contributions and the like (including any other applicable withholdings)
may be deducted from such Compensation and Benefits.

(a) Base Salary. During the Term and for so long as applicable, Executive shall
receive a base salary of (i) Seven Hundred Thousand Dollars ($700,000) per annum
for his services as EC (the “EC Base Salary”) and (ii) Two Hundred Thousand
Dollars ($200,000) per annum for his services as CEO (the “CEO Base Salary”)
(collectively, "Base Salary").  Such amounts, as applicable, shall be paid in
equal semi-monthly installments in arrears. The Compensation Committee shall
review annually the Base Salary payable to Executive hereunder and may, in its
discretion and with approval of the Board, increase (but not decrease) one or
both of such amounts comprising the Base Salary. Any such increased EC Base
Salary or CEO Base Salary shall be and become the “EC Base Salary” or "CEO Base
Salary", respectively, for purposes of this Agreement.

(b) Annual Management Incentive Plan Bonus. Executive shall be eligible to
receive a Management Incentive Plan (or comparable successor plan) bonus (the
“Bonus”) for each fiscal year during the Term, payable annually as set forth
below, which shall be based on a target amount of one hundred twenty-five
percent (125%) of EC Base Salary and CEO Base Salary, each for so long as
applicable hereunder (the “Target Amount”) paid during the applicable fiscal
year, provided the Parent achieves certain annual performance goals (the “MIP
Performance Targets”) as established by the Board and/or Compensation Committee
for each applicable fiscal year, following consultation with Executive. For the
2018 fiscal year, the Target Amount shall be based on the full fiscal year Base
Salary of $900,000, and not a lesser prorated amount. Such performance targets
shall be communicated within seventy-five (75) days following the commencement
of the applicable fiscal year. If Executive exceeds the Performance Target in
the applicable fiscal year, the Bonus shall be increased in accordance with the
formula approved by the Compensation Committee no later than the close of the
first quarter of the year following the applicable fiscal year; provided,
however, in no event shall the Bonus exceed 250% of the Target Amount. Any such
increased annual Bonus shall be and become the “Bonus” for the applicable fiscal
year for purposes of this Agreement. The Bonus shall be payable in cash and/or
stock (which shall be vested fully as of the date of grant) the percentages of
which shall be identical to those paid to the Company’s senior executives as
established by the Compensation Committee, but not later than the seventy-fourth
(74th) calendar day following the end of the fiscal year to which the Bonus
relates.

(c) Insurance Coverages and Benefits. Executive shall be eligible to participate
in such insurance plans (including, but not limited to, healthcare, dental,
vision, life, supplemental life, and disability) and all other benefits, if any,
as are made available from time to time by the Company to its executive
officers, subject to the terms and conditions of such plans, as may be amended,
modified or terminated from time to time.

(d) Annual Equity Incentive Plan Awards. Executive shall be eligible to
participate in the Company’s Equity Incentive Program or comparable successor
plan (“EIP”). For each fiscal year ending during the Term (commencing with
fiscal year 2018), Executive shall be eligible to receive a



2

--------------------------------------------------------------------------------

 

Exhibit 10.1

 

performance-based restricted stock unit award (“EIP Award”) valued at the target
level of performance at Three Million Dollars ($3,000,000) for his service as EC
and at Two Hundred Thousand Dollars ($200,000) for his service as CEO, each for
so long as applicable hereunder, with both such values determined on the grant
date for the applicable fiscal year, provided the Parent achieves certain annual
performance goals (the “EIP Performance Targets”) as established by the Board
and/or Compensation Committee for each such applicable fiscal year, following
consultation with Executive. Both the grant of any EIP Award and vesting of any
earned restricted stock units pursuant to the EIP Award shall be in accordance
with the terms and conditions of the award agreement for such EIP Award and the
applicable shareholder-approved stock plan (which currently is the Spectrum
Brand Holdings, Inc. 2011 Omnibus Equity Award Plan, as amended (the “Omnibus
Stock Plan”)) and shall be subject to the Compensation Committee’s and Board’s
approval.

(e) Spectrum S3B Equity Program Award.  Executive shall continue his
participation in the S3B multi-year equity incentive program in accordance with
the existing terms and conditions as set for in the S3B equity award agreement,
subject to the provisions of the Omnibus Stock Plan and any payouts under such
award will remain subject to the Compensation Committee’s and Board’s approval.

(f) Future Multi-year Incentive Programs. At the discretion of the Compensation
Committee and with Board approval, during the Term Executive may be eligible to
participate in future multi-year incentive programs and to receive additional
grants of stock, restricted stock, restricted stock units, and/or stock option
awards, including under successor programs to the Spectrum S3B Equity Program.
Any award of stock, restricted stock, restricted stock units, and/or stock
options, shall be subject to the terms and conditions as established by the
Compensation Committee and approved by the Board, after consultation with the
Executive, which terms shall be substantially identical to those for the
Company’s other senior executives.

(g) Vesting of Equity. The vesting of equity grants to Executive shall be as
provided in each applicable equity award agreement; provided, however, that such
equity award agreements shall provide, and shall be deemed to provide in case of
any ambiguity or discrepancy, that (1) in the event of a termination of
employment by the Company without Cause, for death or Disability, or by
Executive for Good Reason (each as defined in this Agreement), there shall be
accelerated vesting of all unvested outstanding time-based equity awards; and
(2) in the event of a Change in Control Termination (as defined in this
Agreement) there shall be accelerated vesting of all unvested outstanding
time-based and performance-based awards (at target); in each case as more fully
set forth in the applicable award agreements.

(h) Vacation. Executive shall be entitled to four (4) weeks of vacation for each
full year.

(i) Vehicle. Pursuant to the Company’s policy for use of vehicles by executives,
Executive shall be provided with the use of a leased vehicle. Unless the
Executive’s employment is terminated by the Company for Cause pursuant to
Section 4(a) or by the Executive voluntarily pursuant to Section 4(f), Executive
shall be permitted to drive the Company vehicle for the duration of the twelve
(12)-month period following termination and at the end of such twelve (12)-month
period, Executive will be permitted to purchase the Company vehicle at the
Company’s book value of the vehicle as of the date of purchase.



3

--------------------------------------------------------------------------------

 

Exhibit 10.1

 

(j) Tax Preparation and Estate Planning Assistance. The Executive shall receive
a stipend for fees incurred in connection with the advice and preparation of his
income tax filings and returns for each calendar year that occurs during the
Term and for his estate planning, all in accordance with the Company’s policies.

(k) Other Expenses. Executive shall be entitled to reimbursement of all
reasonable and documented expenses actually incurred or paid by Executive in the
performance of Executive’s duties under this Agreement, upon presentation of
expense statements, vouchers or other supporting information in accordance with
Company policy. All expense reimbursements and other perquisites of Executive
are reviewable periodically by the Compensation Committee of the Board.

(l) D&O Insurance. Executive shall be entitled to indemnification from the
Company as set forth in Section 10(r) hereof.  Such indemnification shall be
covered by the terms of the Company’s and the Parent’s policies of insurance for
directors and officers in effect from time to time (the “D&O Insurance”). Copies
of the Parent’s and the Company’s charters, by-laws and D&O Insurance will be
made available to Executive upon request.

4. Termination. 

(a) Termination by the Company with Cause. The Company, pursuant to the
direction of the Board, shall have the right at any time to terminate
Executive’s employment hereunder,  upon written notice upon the occurrence of
any of the following (any such termination being referred to as termination for
“Cause”):

(i) the commission by Executive of any deliberate and premeditated act taken by
Executive in bad faith against the interests of the Parent, the Company or their
controlled affiliates that causes or is reasonably anticipated to cause material
harm to the Parent, the Company or their controlled affiliates;

(ii) Executive has been convicted of, or pleads nolo contendere with respect to,
any felony or any lesser crime or offense having as its predicate element fraud,
dishonesty or misappropriation of the property of the Parent, the Company or
their controlled affiliates that causes or is reasonably anticipated to cause
material harm to the Parent, the Company or their controlled affiliates;

(iii) the habitual drug addiction or intoxication of Executive which negatively
impacts his job performance, or Executive’s failure of a Company-required drug
test;

(iv) the willful failure or refusal of Executive to perform his duties as set
forth herein or the willful failure or refusal to follow the direction of the
Board that are consistent with the terms of this Agreement,  provided such
failure or refusal continues after thirty (30) calendar days of the receipt of
notice in writing from the Board of such failure or refusal, which notice refers
to this Section 4(a) and indicates the Company’s intention to terminate
Executive’s employment hereunder if such failure or refusal is not remedied
within such thirty (30) day period; or

(v) Executive materially breaches any of the terms of this Agreement or any
other agreement between Executive and the Company and/or the Parent, which
breach is not cured within thirty (30) calendar days subsequent to notice from
the Company to Executive of such breach and



4

--------------------------------------------------------------------------------

 

Exhibit 10.1

 

which notice refers to this Section 4(a) and indicates the Company’s intention
to terminate Executive’s employment hereunder if such breach is not cured within
such thirty (30) day period.

If such definition of termination for “Cause” set forth above conflicts or
differs with such definition in Executive’s time-based or performance-based
restricted stock unit or restricted stock award agreements (individually, the
“Stock Agreement” and collectively, the “Stock Agreements”), or any agreements
referred to therein, the definition set forth in this Agreement shall control.

(b) Termination for Death or Disability. The Company, pursuant to the direction
of the Board, shall have the right at any time to terminate Executive’s
employment hereunder upon thirty (30) calendar days prior written notice should
Executive (i) suffer a medically determinable physical or mental impairment that
(x) can reasonably and in good faith be expected to result in death or (y) can
reasonably and in good faith be expected to last for a continuous period of not
less than six months; provided that,  in each case such impairment actually
causes Executive to be unable to perform the duties of his position hereunder or
any substantially similar position of employment for a period of at least three
(3) months (“Disability”) and (ii) not have returned to the full-time
performance of his duties within thirty (30) calendar days after such notice of
termination is given to the Executive. The Company’s obligations hereunder
shall, subject to the provisions of Section 5(b), also terminate upon the death
of Executive.

(c) Termination without Cause.    The Company, pursuant to the direction of the
Board, shall have the right at any time to terminate Executive’s employment,
with respect to his role as CEO, or all of his roles, for any other reason
without Cause upon ninety (90) calendar days prior written notice or immediately
with payment of CEO Base Salary, or the EC Base Salary, as applicable, for such
period in lieu of notice thereof to Executive;  provided that, it is agreed and
understood that the Parent may elect to terminate the Executive’s role as CEO
without terminating his role as EC, but if the Parent elects to terminate his
role as EC, it shall also terminate all his other roles with the Parent and the
Company. 

(d) Termination for Non-renewal.  For all purposes of this Agreement, the
termination of Executive’s employment with respect to his role as CEO or all of
his roles, as a result of the failure of the Company, pursuant to the direction
of the Board, to renew the Initial Term or any subsequent Renewal Term shall be
deemed a termination without Cause with respect to such role(s), as of the date
of the expiration of the Term. Upon the expiration of the Initial Term or any
Renewal Term then in effect under this Section 4(d), with respect to any or all
of the Executive’s role(s),  Executive’s employment shall terminate with respect
to such applicable role(s).

(e) Termination in Connection with a  Change in Control.  If in the period that
begins sixty (60) days prior to the occurrence of a Change in Control (or, if
earlier, upon the signing of a definitive agreement to enter into an event that
actually results in a Change in Control) and ends upon the first anniversary of
after the consummation of such Change in Control, Executive’s employment with
respect to his role as EC or all his roles is terminated by the Company without
Cause (and not due to death or Disability) or by Executive for Good Reason (such
termination, a “Change in Control Termination”), then the Executive shall be
entitled to the payments, benefits and acceleration of unvested equity awards as
set forth in Section 5(c) below with respect to his role as EC or all his roles
(respectively). For purposes of this Agreement, “Change in Control” shall have
the meaning given it in the Omnibus Stock Plan.



5

--------------------------------------------------------------------------------

 

Exhibit 10.1

 

(f) Voluntary Termination by Executive. Executive shall be entitled to
voluntarily terminate his employment with respect to all (but not less than all)
his roles hereunder upon ninety (90) calendar days' prior written notice to the
Company. Any such termination with respect to all such roles shall be treated as
a termination by the Company for “Cause” under Section 5(a). Notwithstanding the
foregoing, with the prior consent on the Board, the Executive may terminate his
position as CEO without terminating his other roles with the Company and in such
case shall termination shall be treated in accordance with Section 5(b)(i).

(g) Termination by Executive for Good Reason. Executive shall be entitled to
terminate his employment and appointment with respect to his CEO role or all his
roles  hereunder for Good Reason if the Company fails to remedy the condition
creating the Good Reason within thirty (30) calendar days subsequent to written
notice from Executive to the Company, and any such termination with respect to
such role(s) shall be treated as a termination by the Company without Cause with
respect to such role(s). Written notice of the existence of the condition
creating the Good Reason termination must be given by the Executive to the
Company within ninety (90) calendar days after the date Executive has knowledge
that an event constituting Good Reason has occurred. For this purpose, “Good
Reason” shall mean:

(i) any reduction, not consented to by Executive, in Executive’s EC Base Salary,
CEO Base Salary or the corresponding target annual bonus opportunities referred
to in Section 3(b), then in effect;

(ii) the relocation, not consented by Executive, of the office location at which
Executive is principally employed as of the Effective Date (“Office”) to a
location more than fifty (50) miles from such Office, or the requirement by the
Company that Executive be based at an office other than the Office on an
extended basis, except for required travel on the Company’s business to an
extent substantially consistent with Executive’s business travel obligations;

(iii) a substantial diminution or other substantive adverse change, not
consented to by Executive, in the nature or scope of Executive’s
responsibilities, authorities, powers, functions or duties with respect to his
role as EC, with respect to his role as CEO, or with respect to both roles (as
the case may be);

(iv) a breach by the Company of any of its material obligations under this
Agreement with respect to any of his roles; or

(v) the failure of the Company to obtain the agreement for any successor to the
Company or the Parent to assume and agree to perform this Agreement.

(h) Notice of Termination. Any termination with respect to any of Executive’s
roles (except due to the death of Executive) shall be communicated by Notice of
Termination to the other party hereto given in accordance with Section 8. For
purposes of this Agreement, a “Notice of Termination” means a written notice
given prior to the termination which (i) indicates the specific termination
provision in this Agreement relied upon and the role or roles to which such
termination relates, (ii) sets forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of Executive’s
employment with respect to the specific role,  under the provision so indicated
and (iii) if the termination date is other than the date of receipt of such
notice, specifies the termination date for such termination (which date shall be
not more than fifteen (15) calendar days after the giving of such notice, unless
a longer notice is required pursuant to another section of this



6

--------------------------------------------------------------------------------

 

Exhibit 10.1

 

Agreement). The failure by any party to set forth in the Notice of Termination
any fact or circumstance which contributes to a showing of Cause or Good Reason
shall not waive any right of the party or preclude the party from asserting such
fact or circumstance in enforcing its rights under this Agreement.

(i) Resignation from Positions with Company and Parent.    Upon termination of
the Executive’s employment (x) from all his roles with the Company and Parent,
unless the Company requests otherwise, Executive shall be deemed to have
resigned, effective immediately, from all offices, directorships, and other
positions he held with the Company, the Parent and their controlled affiliates
or (y) from his CEO role with the Company and Parent, unless the Company
requests otherwise, Executive shall be deemed to have resigned, effective
immediately, from the CEO position held with the Company, the Parent and their
controlled affiliates.  In connection with the foregoing . Executive shall
execute any documents reasonably required to effectuate such termination(s) or
resignation(s) from any of his role(s) with the Company, the Parent and their
subsidiaries and controlled affiliates. It is hereby acknowledged and agreed
that, other than as provided in Section 5 hereof, Executive shall not be
entitled to any additional compensation or benefits in connection with such
resignation(s) or termination(s).

5. Effect of Termination of Employment.

(a) Termination by the Company with Cause or Voluntarily by Executive. If during
the Term, the Executive’s employment with respect to his role as EC, as CEO, or
all of his roles, is terminated by the Company with Cause or if Executive
voluntarily terminates his employment with respect to one or more of his
role(s) hereunder, Executive’s Compensation (with respect to such role(s))  and
Benefits (in the case where he is terminated from all his roles)  specified in
Section 3 shall cease at the time of such termination, and Executive shall not
be entitled to any compensation specified in Section 3 which was not required to
be paid prior to such termination; provided, however, that Executive shall be
entitled to continue to participate in the Company’s medical benefit plans to
the extent required by law. Upon any such termination of any of the Executive’s
role(s), the Company shall promptly pay to Executive accrued salary and vacation
pay, reimbursement for expenses incurred through the date of termination in
accordance with the Company policy, and accrued benefits through the Company’s
benefit plans, programs and arrangements (the “Accrued Obligations”).

(b) Without Cause, for Good Reason, Death or Disability. If during the Term, the
Executive’s employment is terminated with respect to his role as CEO or all of
his roles,  (1) by the Company without Cause, (2) by Executive for Good Reason
pursuant to Section 4(g), or (3) by reason of death or by the Company for
Disability, then in each such case the Company shall pay Executive the Accrued
Obligations and Executive’s Compensation and Benefits specified in Section 3
with respect to the role(s) terminated through the date of such termination, and
Executive shall not be entitled to any compensation with respect such
role(s) specified in Section 3 that was not required to be paid prior to the
date of such termination.  In addition to the foregoing and provided that (x)
Executive executes a separation agreement with respect to the role(s) terminated
with a release of claims agreeable to the Company as further set forth in
Section 5(b)(ii)(F) below (to the extent that Executive is physically and
mentally capable to execute such an agreement) and (y) Executive adheres to the
restrictions set forth in Sections 6 and 7 below (to the extent applicable), the
Company shall pay Executive the amounts and provide Executive the benefits as
follows:

(i)In the case of termination under this Section 5(b) from his role as CEO:    



7

--------------------------------------------------------------------------------

 

Exhibit 10.1

 

(A)$250,000 of Executive's outstanding time-based equity awards (based on the
value ascribed to such awards at the time of grant) shall immediately vest in
full, as provided in the applicable equity award agreements.  The identity of
which specific time-based equity awards shall be vested in full shall be as
determined by the Compensation Committee of the Board in its sole discretion.

(B)The Company shall pay to Executive as severance a cash payment in an amount
of $500,000, such cash amount to be paid to Executive ratably monthly in arrears
over the twelve (12)-month period immediately following such termination.
Additionally, the Company shall pay to Executive a pro rata portion of the
annual Bonus relating to the CEO Base Salary applicable to the fiscal year in
which termination occurs based on the amount Executive would have earned for the
fiscal year in which termination occurs, based on the achievement of the
applicable MIP Performance Targets for such year, as determined by the
Compensation Committee. Such pro-ration shall be based on the number of weeks
Executive worked during such fiscal year prior to such termination divided by
fifty-two (52). Payment of this pro-rated Bonus amount will be made in cash at
the same time which a Bonus would have been paid to Executive for the fiscal
year in which termination occurs if Executive had not terminated employment with
the Company. If Executive’s employment is terminated during the Initial Term by
the Company without Cause, by Executive for Good Reason, or due to a Change in
Control Termination, then for purposes of the calculation of the cash payments
due to Executive pursuant to Section 5(b)(i)(B) above, this amount shall be
equal to the greater of (xx) the cash amount referred to in Section 5(b)(i)(B)
above or (yy) a cash amount equal to Executive’s monthly CEO Base Salary times
the number of months remaining in the Initial Term, with a pro rata amount being
calculated for any partial month in such time period.  Payments otherwise
receivable by Executive pursuant to this Section 5(b)(i) shall cease immediately
upon the discovery by the Company of Executive’s breach of the covenants
contained in Sections 6 or 7 hereof.

(ii) In the case of termination under this Section 5(b) from his role as EC:

(A)The Company shall pay to Executive as severance a cash payment in an amount
equal to the sum of (A) one and one-half (1-1/2) times Executive’s EC Base
Salary and (B) one (1) times the target annual Bonus of one hundred twenty five
percent (125%) of Executive’s then current EC Base Salary, such cash amount to
be paid to Executive ratably monthly in arrears over the eighteen (18)-month
period immediately following such termination. Additionally, the Company shall
pay to Executive  a pro rata portion of the annual Bonus relating to the EC Base
Salary applicable to the fiscal year in which termination occurs based on the
amount Executive would have earned for the fiscal year in which termination
occurs, based on the achievement of the applicable MIP Performance Targets for
such year, as determined by the Compensation Committee Such pro-ration shall be
based on the number of weeks Executive worked during such fiscal year prior to
such termination divided by fifty-two (52). Payment of this pro-rated Bonus
amount will be made in cash at the same time which a Bonus would have been paid
to Executive for the fiscal year in which termination occurs if Executive had
not terminated employment with the Company. If Executive’s employment is
terminated during the Initial Term by the Company without Cause, by Executive
for Good Reason, or due to a Change in Control Termination, then for purposes of
the calculation of the cash payments due to Executive pursuant to this Section
5(b)(ii)(A) above, this amount shall be equal to the greater of (xx) the cash
amount referred to in this Section 5(b)(ii)(A) above or (yy) a cash amount equal
to Executive’s monthly EC Base Salary times the number of months remaining in
the Initial Term, with a pro rata amount being calculated for any partial month
in such time period. Payments otherwise receivable by Executive pursuant to this
Section 5(b)(ii) shall cease immediately upon the discovery by the Company of
Executive’s breach of the covenants contained in Sections 6 or 7 hereof.



8

--------------------------------------------------------------------------------

 

Exhibit 10.1

 

(B)For the eighteen (18)-month period immediately following such termination,
the Company shall arrange to provide Executive and his dependents the additional
benefits specified in Section 3(c) substantially similar to those provided to
Executive and his dependents by the Company immediately prior to the date of
termination, at no greater cost to Executive or the Company than the cost to
Executive and the Company immediately prior to such date. Benefits otherwise
receivable by Executive pursuant to this Section 5(b)(ii) shall cease
immediately upon the discovery by the Company of Executive’s breach of the
covenants contained in Sections 6 or 7 hereof. In addition, benefits otherwise
receivable by Executive pursuant to this Section 5(b)(ii) shall be reduced to
the extent benefits of the same type are received by Executive during the
eighteen (18)-month period following Executive’s termination of employment (and
any such benefits received by or made available to Executive shall be reported
to the Company by Executive); provided, however, that the Company shall
reimburse Executive for the excess, if any, of the cost of such benefits to
Executive over such cost immediately prior to the date of termination.

(C)Executive’s accrued vacation (determined in accordance with Company policy)
at the time of termination shall be paid as soon as reasonably practicable.

(D)If Executive’s employment with the Company terminates during the Term and
Executive is eligible for benefits under this Section 5(b)(ii), Executive shall
not be required to seek other employment or to attempt in any way to reduce any
amounts payable to Executive by the Company pursuant to this Section 5(b)(ii),
and there shall be no reduction or offset of such payments following Executive’s
obtaining any other employment.

(E)All unvested outstanding time-based equity awards shall immediately vest in
full, as provided in the applicable equity award agreements.

(F)A condition precedent to the Company’s obligations to pay the severance and
benefits in Section 5(b)(i) and/or Section 5(b)(ii) shall be the Executive’s
execution and delivery within fifty-five (55) days following his termination of
such role(s) of a timely, effective and irrevocable release of claims in favor
of the Company, the Parent and their controlled affiliates with respect to such
terminated role(s), in the form as set forth in Exhibit A to this Agreement
(such condition, the “Release Condition”); it being agreed and understood, that
in the case of a termination of only the Executive’s CEO role then such release
of claims shall be limited to the Executive’s CEO role and in the case of
termination of all his role then such release of shall apply to all his roles
with the Company, in each case using the form attached in Exhibit A to this
Agreement. If the Executive fails to execute and deliver such release of claims
within such fifty-five (55) day period, or if he revokes such release as
provided therein, then he shall not receive the payments and benefits provided
in Section 5(b)(i) and 5(b)(ii) or any other payment to which he is not
otherwise entitled, except as provided in this Agreement. Payments and benefits
of amounts which do not constitute nonqualified deferred compensation and are
not subject to Section 409A (as defined below) shall commence five (5) days
after the Release Condition is satisfied and payments and benefits which are
subject to Section 409A shall commence on the sixtieth (60th) day after
termination of employment (subject to further delay, if required pursuant to
Section 9(b) below) provided that the Release Condition is satisfied.



(c)Change in Control Termination. Upon a Change in Control Termination, and
subject to the limitation in Section 5(b)(ii)(G) above, Executive shall be
entitled to the payments and benefits as set forth in Section 5(b)(ii) above,
and in addition all outstanding unvested performance-



9

--------------------------------------------------------------------------------

 

Exhibit 10.1

 

based equity awards (as so defined in the applicable equity award agreements)
shall immediately vest in full (at the target level), as provided in the
applicable equity award agreement; provided, that as a condition precedent for
Executive to be entitled to these payments, benefits and equity awards, he shall
comply with the provisions of Section 5(b)(ii)(F) above.

6. Agreement Not to Compete.

(a) Executive agrees that during the Non-Competition Period (as defined below),
he will not, directly or indirectly, in any capacity, either separately, jointly
or in association with others, as an officer, director, consultant, agent,
employee, owner, principal, partner or stockholder of any business, or in any
other capacity, provide services of the same or similar kind or nature that he
provides to the Company to, or have a financial interest in (excepting only the
ownership of not more than two percent (2%) of the outstanding securities of any
class listed on an exchange or the Nasdaq Stock Market), any competitor of the
Company (which means any person or organization that is in the business of or
makes money from designing, developing, or selling products or services similar
to those products and services developed, designed or sold by the Company);
provided, however, that Executive may provide services to or have a financial
interest in a business that competes with the Company if his employment or
financial interest is with a separately managed or operated division or
affiliate of such business that does not compete with the Company; and provided
further, that the obligations set forth in this section 6(a) shall be subject to
the provisions of section 10(s). The “Non-Competition Period” is the period of
Executive’s employment (whether serving as EC, CEO, or both) hereunder plus a
period of eighteen (18) months immediately thereafter. In recognition,
acknowledgment and agreement that the Company’s business and operations extend
throughout North America, Latin America, the European Union, Asia and any other
worldwide location in which the Company does business, the parties agree that
the geographic scope of this covenant not to compete shall extend to North
America, Latin America, the European Union, Asia and any other worldwide
location in which the Company does business.

(b) Without limiting the generality of Section 6(a) above, Executive further
agrees that during the Non-Competition Period, he will not, directly or
indirectly, in any capacity, either separately, jointly or in association with
others, solicit, divert, take away, or attempt to solicit, divert, or take away
or otherwise contact any of the Company’s customers with whom Executive had
contact, responsibility for, or had acquired confidential information about by
virtue of his employment with the Company at any time during his employment, if
such contact is for the general purpose of selling products that satisfy the
same general needs as any products that the Company had available for sale to
its customers during the Non-Competition Period.

(c) Executive agrees that during the Non-Competition Period, he shall not (i)
contact in order to induce, solicit or encourage any person to leave the
Company’s employ and (ii) hire any person who is an employee or consultant with
the Company or who was an employee or consultant during the six (6) month period
preceding such activity, without the Company’s written consent. Nothing in this
paragraph is meant to prohibit an employee of the Company that is not a party to
this Agreement from becoming employed by another organization or person.

(d) The Non-Competition Period shall be tolled by and automatically extended by
the length of a breach by Executive, to the extent permitted by law. If a court
determines that the foregoing restrictions are too broad or otherwise
unreasonable under applicable law, including with respect to time or space, the
court is hereby requested and authorized by the parties hereto to revise the
foregoing restrictions to include the maximum restrictions allowed under the
applicable law.



10

--------------------------------------------------------------------------------

 

Exhibit 10.1

 

(e) Executive hereby agrees not to defame or disparage the Company, its
controlled affiliates and their respective officers, directors, members or
employees. Executive hereby agrees to cooperate with the Company and its
controlled affiliates, upon reasonable request, in refuting any defamatory or
disparaging remarks by any third party made in respect of the Company or its
controlled affiliates or their directors, members, officers or employees. 

(f) For purposes of this Section 6 and Section 7 below, the “Company” refers to
the Company, the Parent, and any incorporated or unincorporated controlled
affiliates of the Company.

7. Secret Processes and Confidential Information.

(a) Executive agrees to hold in strict confidence and, except as the Company may
authorize or direct, not disclose to any person or use (except in the
performance of his services hereunder) any confidential information or materials
received by Executive from the Company and any confidential information or
materials of other parties received by Executive in connection with the
performance of his duties hereunder. For purposes of this Section 7(a),
confidential information or materials shall include existing and potential
customer information, existing and potential supplier information, product
information, design and construction information, pricing and profitability
information, financial information, sales and marketing strategies and
techniques and business ideas or practices. The restriction on Executive’s use
or disclosure of the confidential information or materials shall remain in force
during Executive’s employment hereunder and until the earlier of (i) a period of
seven (7) years thereafter or (ii) such information is of general knowledge in
the industry through no fault of Executive or any agent of Executive. Executive
also agrees to return to the Company promptly upon its request any Company
information or materials in Executive’s possession or under Executive’s
control. This Section 7(a) is not intended to preclude Executive from being
gainfully employed by another entity, organization, association or person, or
from being gainfully self-employed. Rather, it is intended to prohibit Executive
from using the Company’s confidential information or materials in any subsequent
employment or employment undertaken that is not for the benefit of the Company
during the identified period.

(b) Executive will promptly disclose to the Company and to no other person, firm
or entity all inventions, discoveries, improvements, trade secrets, formulas,
techniques, processes, know-how and similar matters, whether or not patentable
and whether or not reduced to practice, which are conceived or learned by
Executive during the period of Executive’s employment with the Company, either
alone or with others, which relate to or result from the actual or anticipated
business or research of the Company or which result, to any extent, from
Executive’s use of the Company’s premises or property (collectively called the
“Inventions”). Executive acknowledges and agrees that all the Inventions shall
be the sole property of the Company, and Executive hereby assigns to the Company
all of Executive’s rights and interests in and to all of the Inventions, it
being acknowledged and agreed by Executive that all the Inventions are works
made for hire. The Company shall be the sole owner of all domestic and foreign
rights and interests in the Inventions. Executive agrees to assist the Company
at the Company’s expense to obtain and, from time to time, enforce patents and
copyrights on the Inventions.

(c) Upon the request of and, in any event, upon termination of Executive’s
employment with the Company for any reason, Executive shall promptly deliver to
the Company all documents, data, records, notes, drawings, manuals and all other
tangible information in whatever form which pertains to the Company, and
Executive will not retain any such information or any reproduction



11

--------------------------------------------------------------------------------

 

Exhibit 10.1

 

or excerpt thereof. Nothing in this Agreement or elsewhere shall prevent
Executive from retaining his desk calendars, address book (including electronic
address books and contacts lists) and rolodex.

(d) Nothing in this Section 7 diminishes or limits any protection granted by law
to trade secrets or relieves Executive of any duty not to disclose, use or
misappropriate any information that is a trade secret for as long as such
information remains a trade secret.

(e) Notwithstanding any provision in this Agreement or any agreements on
confidentiality, trade secrets or inventions, employment or severance
agreements, or any other agreement that Executive may have entered into with the
Company, the Parent or any subsidiaries or affiliates thereof on or prior to the
date hereof (collectively, the “Confidentiality Agreements”), nothing contained
in any of the Confidentiality Agreements shall (i) prohibit Executive from
cooperating with or reporting to the staff of the Securities and Exchange
Commission (“SEC”) possible violations of any law or regulation of the SEC, (ii)
prohibit Executive from cooperating with or making other disclosures to the
staff of the SEC that are protected under the whistleblower provisions of any
federal securities laws or regulations or (iii) limit Executive's right to
receive an award for information provided to the SEC staff in accordance with
the foregoing.  In addition, Executive shall not be prohibited from cooperating
with or reporting to any government agency, including the National Labor
Relations Board, the Department of Labor, or the Equal Employment Opportunity
Commission or any other federal, state or local agency or authority.  Executive
does not need the prior authorizations of the Company or Parent to engage in
such cooperation, reports, communications or disclosures and Executive is not
required to notify the Company or Parent if he engages in any such cooperation,
reports, communications or disclosures. 

8. Notices. All notices or other communications hereunder shall be in writing
and shall be deemed to have been duly given (a) when delivered personally, (b)
upon confirmation of receipt when such notice or other communication is sent by
facsimile, (c) one (1) business day after delivery to an overnight delivery
courier, or (d) on the fifth (5th) calendar day following the date of deposit in
the United States mail if sent first class, postage prepaid, by registered or
certified mail. The addresses for such notices shall be as follows:

(a) For notices and communications to the Company or to the Parent:

Spectrum Brands, Inc.

3001 Deming Way

Middleton, Wisconsin 53562

Facsimile: (608) 288-7546 

Attention: General Counsel

(b) For notices and communications to Executive: at the address set forth in the
records of the Company, as updated at the request of Executive from time to
time.

Any party hereto may, by notice to the other, change its address for receipt of
notices hereunder.

﻿

9. Section 409A.



12

--------------------------------------------------------------------------------

 

Exhibit 10.1

 

(a) This Agreement is intended to satisfy the requirements of Section 409A
(“Section 409A”)  of the Internal Revenue Code (the “Code”) with respect to
amounts, if any, subject thereto and shall be interpreted and construed and
shall be performed by the parties consistent with such intent. Notwithstanding
the foregoing, Executive shall be solely responsible and liable for the
satisfaction of all taxes and penalties that may be imposed on or for the
account of Executive in connection with payments and benefits provided in
accordance with the terms of this Agreement (including any taxes and penalties
under Section 409A of the Code), and neither the Company nor any of its
affiliates shall have any obligation to indemnify or otherwise hold Executive
(or any beneficiary) harmless from any or all of such taxes or penalties.

(b) Notwithstanding anything in this Agreement to the contrary, the following
special rule shall apply, if and to the extent required by Section 409A, in the
event that (i) Executive is deemed to be a “specified employee” within the
meaning of Section 409A(a)(2)(B)(i), (ii) amounts or benefits under this
Agreement or any other program, plan or arrangement of the Company or a
controlled group affiliate thereof are due or payable on account of “separation
from service” within the meaning of Treasury Regulations Section 1.409A-1(h) and
(iii) Executive is employed by a public company or a controlled group affiliate
thereof: no payments hereunder that are “deferred compensation” subject to
Section 409A shall be made to Executive prior to the date that is six (6) months
after the date of Executive’s separation from service or, if earlier,
Executive’s date of death; following any applicable six (6) month delay, all
such delayed payments will be paid in a single lump sum on the earliest
permissible payment date.

(c) Any payment or benefit due upon a termination of Executive’s employment that
represents a “deferral of compensation” within the meaning of Section 409A shall
be paid or provided to Executive only upon a “separation from service,” as
defined in Treas. Reg. § 1.409A-1(h). Each payment made under this Agreement
shall be deemed to be a separate payment for purposes of Section 409A. Amounts
payable under this Agreement shall be deemed not to be a “deferral of
compensation” subject to Section 409A to the extent provided in the exceptions
in Treasury Regulation §§ 1.409A-1(b)(4) (“short-term deferrals”) and (b)(9)
(“separation pay plans,” including the exception under subparagraph (iii)) and
other applicable provisions of Treasury Regulation § 1.409A-1 through A-6.

(d) Notwithstanding anything to the contrary in Agreement, any payment or
benefit under this Agreement or otherwise that is exempt from Section 409A
pursuant to Treasury Regulation § 1.409A-1(b)(9)(v)(A) or (C) (relating to
certain reimbursements and in-kind benefits) shall be paid or provided to
Executive only to the extent that the expenses are not incurred, or the benefits
are not provided, beyond the last day of the second calendar year following the
calendar year in which Executive’s “separation from service” occurs; and
provided further that such expenses are reimbursed no later than the last day of
the third calendar year following the calendar year in which Executive’s
“separation from service” occurs. To the extent any indemnification payment,
expense reimbursement, or the provision of any in-kind benefit is determined to
be subject to Section 409A (and not exempt pursuant to the prior sentence or
otherwise), the amount of any such indemnification payment or expenses eligible
for reimbursement, or the provision of any in-kind benefit, in one calendar year
shall not affect the indemnification payment or provision of in-kind benefits or
expenses eligible for reimbursement in any other calendar year (except for any
life-time or other aggregate limitation applicable to medical expenses), and in
no event shall any indemnification payment or expenses be reimbursed after the
last day of the calendar year following the calendar year in which Executive
incurred such indemnification payment or expenses, and in no event shall any
right to indemnification



13

--------------------------------------------------------------------------------

 

Exhibit 10.1

 

payment or reimbursement or the provision of any in-kind benefit be subject to
liquidation or exchange for another benefit.

10. General.

(a) Dispute Resolution. Any controversy, claim or dispute between the parties
relating to Executive’s employment or termination of employment, whether or not
the controversy, claim or dispute arises under this Agreement (other than any
controversy or claim arising under Section 6 or Section 7), shall be resolved by
arbitration in accordance with the Employment Arbitration Rules and Mediation
procedures of the American Arbitration Association (“Rules”)  through a single
arbitrator selected in accordance with the Rules. The decision of the arbitrator
shall be rendered within thirty (30) days of the close of the arbitration
hearing and shall include written findings of fact and conclusions of law
reflecting the appropriate substantive law. Judgment upon the award rendered by
the arbitrator may be entered in any court having jurisdiction thereof in the
State of New York. In reaching his or her decision, the arbitrator shall have no
authority (1) to interpret or enforce Section 6 or Section  7 of the Agreement
(for which Section 10(b) shall provide the sole and exclusive venue), (2) to
change or modify any provision of this Agreement, (3) to base any part of his or
her decision on the common law principle of constructive termination, or (4) to
award punitive damages or any other damages not measured by the prevailing
party’s actual damages and may not make any ruling, finding or award that does
not conform to this Agreement. Each party shall bear all of his or its own legal
fees, costs and expenses of arbitration and one-half (1/2) of the costs of the
arbitrator.

(b) Governing Law and Claims under Section 6 or 7. This Agreement shall be
governed by, and construed in accordance with, the laws of the State of New
York, without reference to its conflict of law provisions. Furthermore, as to
Section 6 and Section 7, Executive, the Company and the Parent each agrees and
consents to submit to personal jurisdiction in the State of New York or in any
state or federal court of competent subject matter jurisdiction situated in New
York County, New York. Executive, the Company and the Parent further agree that
the sole and exclusive venue for any suit arising out of, or seeking to enforce,
the terms of Section 6 and Section 7 of this Agreement shall be in a state or
federal court of competent subject matter jurisdiction situated in New York
County, New York. In addition, Executive, the Company and the Parent each waive
any right to challenge in another court any judgment entered by such New York
County court or to assert that any action instituted by another party to this
Agreement in any such court is in the improper venue or should be transferred to
a more convenient forum.

(c) Waiver of Jury Trial; Service. Executive, the Company and the Parent waive
any right he or they may otherwise have to a trial by jury in any action to
enforce the terms of this Agreement. The parties hereto irrevocably consent to
the service of any and all process in any suit, action or proceeding arising out
of or relating to this Agreement by the mailing of copies of such process to
such party at such party’s address specified in Section 8, or such other updated
address as has been provided to the other parties from time to time in
accordance with Section 8. Each party shall bear its own costs and expenses
(including reasonable attorney’s fees and expenses) incurred in connection with
any dispute arising out of or relating to this Agreement.

(d) Amendment; Waiver. This Agreement may be amended, modified, superseded,
canceled, renewed or extended, and the terms hereof may be waived, only by a
written instrument executed by all of the parties hereto or, in the case of a
waiver, by the party waiving compliance. The failure of any party at any time or
times to require performance of any provision hereof shall in no



14

--------------------------------------------------------------------------------

 

Exhibit 10.1

 

manner affect the right at a later time to enforce the same. No waiver by any
party of the breach of any term or covenant contained in this Agreement, whether
by conduct or otherwise, in any one or more instances, shall be deemed to be, or
construed as, a further or continuing waiver of any such breach, or a waiver of
the breach of any other term or covenant contained in this Agreement.

(e) Successors and Assigns. This Agreement shall be binding upon Executive,
without regard to the duration of his employment by the Company or reasons for
the cessation of such employment, and inure to the benefit of his
administrators, executors, heirs and assigns, although the obligations of
Executive are personal and may be performed only by him. This Agreement shall
also be binding upon and inure to the benefit of the Company, the Parent and
their subsidiaries, successors and assigns, including any corporation with which
or into which the Company or its successors may be merged or which may succeed
to their assets or business.

(f) Entire Agreement. This Agreement and the schedule hereto constitute the
entire understanding of the parties hereto with respect to the subject matter
hereof and supersede all prior negotiations, discussions, writings and
agreements between them with respect to the subject matter hereof (including,
but not limited to, the Initial Agreement).  

(g) Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed an original, but all of which shall constitute one and
the same instrument. Signatures delivered by facsimile or other electronic means
(including by pdf) shall be deemed effective for all purposes.

(h) Non-exclusivity of Rights. Nothing in this Agreement shall prevent or limit
Executive’s continuing or future participation during his employment hereunder
in any benefit, bonus, incentive or other plan or program provided by the
Company or any of its affiliates and for which Executive may qualify, except for
any severance plan, program, policy or arrangement. Amounts which are vested
benefits or which Executive is otherwise entitled to receive under any plan or
program of the Company or any affiliated company at or subsequent to the date of
Executive’s termination of employment with the Company shall, subject to the
terms hereof or any other agreement entered into by the Company and Executive on
or subsequent to the date hereof, be payable in accordance with such plan or
program.

(i) Mitigation. In no event shall Executive be obligated to seek other
employment by way of mitigation of the amounts payable to Executive under any of
the provisions of this Agreement.

(j) Equitable Relief. Executive expressly agrees that breach of any provision of
Sections 6 or 7 of this Agreement would result in irreparable injuries to the
Company, that the remedy at law for any such breach will be inadequate and that
upon breach of such provisions, the Company, in addition to all other available
remedies, shall be entitled as a matter of right to injunctive relief in any
court of competent jurisdiction without the necessity of posting bond or proving
the actual damage to the Company. If the Company or one of its controlled
affiliates shall institute any action or proceeding to enforce any such
restrictive covenant, Executive hereby waives the claim or defense that the
Company or such controlled affiliate has an adequate remedy at law and agrees
not to assert in any such action or proceeding the claim or defense that the
Company has an adequate remedy at law. The foregoing shall not prejudice the
Company’s right to seek any other relief to which it may be entitled.

(k) Severability. Sections 6(a), 6(b), 6(c), 7(a), 7(b) and 10(i) of this
Agreement shall be considered separate and independent from the other sections
of this Agreement and no invalidity of



15

--------------------------------------------------------------------------------

 

Exhibit 10.1

 

any one of those sections shall affect any other section or provision of this
Agreement. However, because it is expressly acknowledged that the pay and
benefits provided under this Agreement are provided, at least in part, as
consideration for the obligations imposed upon Executive under Sections 6(a),
6(b), 6(c), 7(a) and 7(b), should Executive challenge those obligations or any
court of competent jurisdiction determine that any of the provisions under these
Sections is unlawful or unenforceable, such that Executive need not honor those
provisions, then Executive shall not receive the pay and benefits provided for
in this Agreement following termination (or if he has already received severance
pay or benefits, Executive shall be required to repay such severance pay and
benefits to the Company within ten (10) calendar days of written demand by the
Company) if otherwise available to Executive, irrespective of the reason for the
end of Executive’s employment. Except as set forth in the preceding two
sentences, if any provision of this Agreement or the application thereof is held
invalid, the invalidity shall not affect other provisions or applications of
this Agreement which can be given effect without the invalid provisions or
applications and to this end the provisions of this Agreement are declared to be
severable.

(l) No Construction Against Drafter. The parties acknowledge and agree that each
party has reviewed and negotiated the terms and provisions of this Agreement and
has had the opportunity to contribute to its revision. Accordingly, the rule of
construction to the effect that ambiguities are resolved against the drafting
party shall not be employed in the interpretation of this Agreement. Rather, the
terms of this Agreement shall be construed fairly as to both parties and not in
favor or against either party.

(m) Cooperation. Executive agrees to cooperate with the Company, during the Term
and for the two (2) years immediately thereafter, by being reasonably available
to testify on behalf of the Company or any controlled affiliate in any action,
suit, or proceeding, whether civil, criminal, administrative, or investigative,
and to assist the Company, or any affiliate, in any such action, suit or
proceeding, by providing information and meeting and consulting at mutually
agreeable times and places with the Board or its representatives or counsel, or
representatives or counsel to the Company, or any affiliate, as reasonably
requested; provided that such obligation to cooperate does not unreasonably
interfere with Executive’s business or personal affairs. The Company agrees to
reimburse Executive for all reasonable expenses (including reasonable attorneys’
fees) incurred by Executive in connection with his provision of testimony or
assistance or other cooperation contemplated by this Section.

(n) Withholding. The Company and its controlled affiliates may withhold from any
amounts payable to Executive hereunder all federal, state, city, foreign or
other taxes that the Company may reasonably determine are required to be
withheld pursuant to any applicable law or regulation (it being understood that
Executive shall be responsible for payment of all taxes in respect of the
payments and benefits provided herein).

(o) Headings. The headings in this Agreement are inserted for convenience of
reference only and shall not be a part of or control or affect the meaning of
any provision hereof.

(p) Representations of Executive.Executive represents, warrants and covenants
that as of the date hereof and as of the Effective Date Executive commences
employment with the Company: (i) Executive has the full right, authority and
capacity to enter into this Agreement and perform Executive’s obligations
hereunder, (ii) Executive is not bound by any agreement that conflicts with or
prevents or restricts the full performance of Executive’s duties and obligations
to the Company



16

--------------------------------------------------------------------------------

 

Exhibit 10.1

 

hereunder during or after the Term, and (iii) the execution and delivery of this
Agreement shall not result in any breach or violation of, or a default under,
any existing obligation, commitment or agreement to which Executive is subject.

(q) Clawback. The Executive acknowledges that to the extent required by
applicable law (including without limitation Section 304 of the Sarbanes Oxley
Act and Section 954 of the Dodd Frank Act) or by any applicable award agreement,
the Bonus and other incentive compensation shall be subject to any required
clawback, forfeiture, recoupment or similar requirement.

(r) Indemnification. To the maximum extent permitted by law and the Parent’s and
the Company’s governing documents and applicable insurance agreements, the
Parent and the Company shall indemnify Executive, hold Executive harmless, and
make advances for expenses (including attorneys and costs) to Executive (subject
to Executive’s providing an undertaking to repay the Parent and the Company, as
the case may be, that is acceptable to the Parent or Company, as applicable)
with respect to any and all losses, claims, demands, liabilities, costs,
damages, expenses (including, without limitation, reasonable attorneys’ fees and
expenses) and causes of action imposed on, incurred by, asserted against or to
which Executive may otherwise become subject by reason of or in connection with
any act or omission of Executive, including any negligent act or omission, for
and on behalf of the Parent or the Company that occurs during Executive’s
employment with the Company and Parent or in connection with Executive providing
cooperation to the Company and/or the Parent as set forth in Section 10(m), that
Executive reasonably and in good faith believes is in the furtherance of the
interests of the Company and/or the Parent, unless such act or omission
constitutes gross negligence or intentional misconduct or is outside of the
scope of Executive’s authority; provided,  however, that this Section 10(r)
shall not be construed to grant Executive a right to be indemnified by the
Company or the Parent (i) for actions or proceedings brought by the Company or
the Parent for breach or anticipated breach of this Agreement by Executive, or
(ii) for any action, suit, arbitration or other proceeding (or portion thereof)
initiated by Executive, unless authorized or ratified by the Board.

(s)Permitted Activity.  Notwithstanding anything in this Agreement to the
contrary, Executive shall be permitted to be an investor, director, officer
and/or employee of one (1) special purpose acquisition company (“SPAC”). In
addition, if during the Non-Competition Period, an opportunity  related to the
Company’s and/or the Parent’s business (or which is similar to or competitive
with a business of the Company and/or the Parent) is presented to the Executive,
whether as a director (in his capacity as a director) or as an employee, then if
the Specified Conditions are met, the Executive may pursue such opportunity and
be engaged with such activity (whether in connection with the SPAC or any
company involved in a business combination with the SPAC or otherwise) and it
shall not be deemed a breach of this Agreement (notwithstanding anything
contained in Section 6) or the Company’s and/or the Parent’s corporate
guidelines or the Company’s and/or the Parent’s articles of incorporation or any
other agreement.   For purposes of this Agreement, “Specified Conditions” means
that (i) such opportunity is presented to a committee of independent directors
of the Board, (ii) the committee determines not to pursue such opportunity and
(iii) the committee consents in writing to the Executive pursuing such
opportunity for his own benefit (whether through a SPAC or any company involved
in a business combination with the SPAC or otherwise).

 

17

--------------------------------------------------------------------------------

 

Exhibit 10.1

Execution Copy

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

SPECTRUM BRANDS HOLDINGS, INC.

﻿

By: 

Nathan E. Fagre

Senior Vice President, General Counsel and Secretary

﻿

﻿

SPECTRUM BRANDS, INC.

﻿

By:  

Stacey Neu

Senior Vice President, Human Resources

﻿

﻿

EXECUTIVE:

﻿



David M. Maura





--------------------------------------------------------------------------------

 

Exhibit 10.1

 



 

19

--------------------------------------------------------------------------------

 

Exhibit 10.1

Execution Copy

EXHIBIT A

﻿

RELEASE OF CLAIMS (“Release”)

﻿

1.Release of Claims

﻿

In partial consideration of the payments and benefits described in Section 5 of
the Employment Agreement (the “Employment Agreement”) dated April 25, 2018,
between Spectrum Brands, Inc., a Delaware corporation (the “Company”), Spectrum
Brands Holdings, Inc., a Delaware corporation (including any entity that becomes
the successor public holding company of such entity, the “Parent”), and David M.
Maura (“Executive”), to which Executive agrees that Executive is not entitled
until and unless Executive executes this Release and it becomes effective in
accordance with the terms hereof, Executive, for and on behalf of himself and
his heirs, successors and assigns, subject to the last sentence of this Section
1, hereby waives and releases any common law, statutory or other complaints,
claims, charges or causes of action of any kind whatsoever, both known and
unknown, in law or in equity, which Executive ever had, now has or may have
against the Company, the Parent, and their shareholders, parents, subsidiaries,
controlled affiliates, predecessors, successors, assigns, directors, officers,
partners, members, managers, employees, trustees (in their official and
individual capacities), employee benefit plans and their administrators and
fiduciaries (in their official and individual capacities), representatives or
agents, and each of their controlled affiliates, successors and assigns
(collectively, the “Releasees”), by reason of facts or omissions which have
occurred on or prior to the date that Executive signs this Release, including,
without limitation, any complaint, charge or cause of action arising out of
Executive’s employment or termination of employment (whether under the
Employment Agreement or otherwise, including without limitation, any claims for
severance or separation pay pursuant to the Employment Agreement), or any term
or condition of that employment, or arising under federal, state, local or
foreign laws pertaining to employment, including the Age Discrimination in
Employment Act of 1967 (“ADEA,” a law which prohibits discrimination on the
basis of age), the Older Workers Benefit Protection Act, the National Labor
Relations Act, the Civil Rights Act of 1991, the Americans With Disabilities Act
of 1990, Title VII of the Civil Rights Act of 1964, the Employee Retirement
Income Security Act of 1974, the Family and Medical Leave Act, the
Sarbanes-Oxley Act of 2002, all as amended, and any other federal, state and
local laws relating to discrimination on the basis of age, sex or other
protected class, all claims under federal, state or local laws for express or
implied breach of contract, wrongful discharge, defamation, intentional
infliction of emotional distress, and any related claims for attorneys’ fees and
costs. Executive further agrees that this Release may be pleaded as a full
defense to any action, suit, arbitration or other proceeding covered by the
terms hereof which is or may be initiated, prosecuted or maintained by
Executive, Executive’s descendants, dependents, heirs, executors, administrators
or permitted assigns. By signing this Release, Executive acknowledges that
Executive intends to waive and release any rights known or unknown that
Executive may have against the Releasees under these and any other laws;
provided, that Executive does not waive or release claims with respect to (i)
any rights he may have to any severance payments or benefits under Section 5 of
the Employment Agreement, (ii) any rights set forth in Section 7(e) of the
Employment Agreement, and (iii) rights that cannot be released as a matter of
law (collectively, the “Unreleased Claims”). 





--------------------------------------------------------------------------------

 

Exhibit 10.1

 

﻿

2.Proceedings

﻿

Executive acknowledges that Executive has not filed any complaint, charge, claim
or proceeding against any of the Releasees before any local, state, federal or
foreign agency, court or other body (each individually a “Proceeding”).
Executive represents that Executive is not aware of any basis on which such a
Proceeding could reasonably be instituted. Executive (i) acknowledges that
Executive will not initiate or cause to be initiated on his behalf any
Proceeding (except with respect to an Unreleased Claim) and will not participate
in any Proceeding (except with respect to an Unreleased Claim), in each case,
except as required by law; and (ii) waives any right Executive may have to
benefit in any manner from any relief (whether monetary or otherwise) arising
out of any Proceeding, including any Proceeding conducted by the Equal
Employment Opportunity Commission (“EEOC”). Further, Executive understands that,
by executing this Release, Executive will be limiting the availability of
certain remedies that Executive may have against the Company and/or the Parent
and limiting also the ability of Executive to pursue certain claims against the
Releasees. Notwithstanding the above, nothing in Section 1 of this Release shall
prevent Executive from (i) initiating or causing to be initiated on his behalf
any complaint, charge, claim or proceeding against the Company before any local,
state or federal agency, court or other body challenging the validity of the
waiver of his claims under the ADEA contained in Section 1 of this Release (but
no other portion of such waiver); or (ii) initiating or participating in an
investigation or proceeding conducted by the EEOC.

﻿

3.Time to Consider

﻿

Executive acknowledges that Executive has been advised that he has twenty-one
(21) days from the date of receipt of this Release to consider all the
provisions of this Release and he does hereby knowingly and voluntarily waive
said given twenty-one (21) day period. EXECUTIVE FURTHER ACKNOWLEDGES THAT
EXECUTIVE HAS READ THIS RELEASE CAREFULLY, HAS BEEN ADVISED BY THE COMPANY TO,
AND HAS IN FACT, CONSULTED AN ATTORNEY, AND FULLY UNDERSTANDS THAT BY SIGNING
BELOW EXECUTIVE IS GIVING UP CERTAIN RIGHTS WHICH HE MAY HAVE TO SUE OR ASSERT A
CLAIM AGAINST ANY OF THE RELEASEES, AS DESCRIBED IN SECTION 1 OF THIS RELEASE
AND THE OTHER PROVISIONS HEREOF. EXECUTIVE ACKNOWLEDGES THAT EXECUTIVE HAS NOT
BEEN FORCED OR PRESSURED IN ANY MANNER WHATSOEVER TO SIGN THIS RELEASE, AND
EXECUTIVE AGREES TO ALL OF ITS TERMS VOLUNTARILY.

﻿

4.Revocation

﻿

Executive hereby acknowledges and understands that Executive shall have seven
(7) days from the date of execution of this Release to revoke this Release
(including, without limitation, any and all claims arising under the ADEA) and
that neither the Company nor any other person is obligated to provide any
benefits to Executive pursuant to Section 5(b)(ii)(A), (B) and (E) of the
Employment Agreement until eight (8) days have passed since Executive’s signing
of this Release without Executive having revoked this Release, in which event
the Company shall arrange and/or pay for any such benefits otherwise
attributable to said eight- (8) day period, consistent with the terms of the
Employment Agreement.  If Executive revokes this Release, Executive will be
deemed not to have accepted the terms of this Release, and no action will be
required of the Company under any section of this Release. Notwithstanding any
of the foregoing, the Company acknowledges that it will pay any amounts related
to accrued and unused vacation as referenced in Section 5(b)(ii)(C) in
accordance with any applicable laws.





2

--------------------------------------------------------------------------------

 

Exhibit 10.1

 

﻿

5.No Admission

﻿

This Release does not constitute an admission of liability or wrongdoing of any
kind by Executive, on the one hand, or any of the Releasees, on the other hand.

﻿

6.General Provisions

﻿

A failure of any of the Releasees to insist on strict compliance with any
provision of this Release shall not be deemed a waiver of such provision or any
other provision hereof.  If any provision of this Release is determined to be so
broad as to be unenforceable, such provision shall be interpreted to be only so
broad as is enforceable, and in the event that any provision is determined to be
entirely unenforceable, such provision shall be deemed severable, such that all
other provisions of this Release shall remain valid and binding upon Executive
and the Releasees.

﻿

7.Governing Law

﻿

The validity, interpretations, construction and performance of this Release
shall be governed by the laws of the State of New York without giving effect to
conflict of laws principles.

﻿

IN WITNESS WHEREOF, Executive has executed and delivered this Release as of the
date written below.

﻿

﻿

﻿

__________________________________________________

DATEDavid M. Maura

﻿

﻿



3

--------------------------------------------------------------------------------